                Case 1:18-cv-06467-JGK-DCF Document 67 Filed 04/15/20 Page 1 of 3




JAMES E. JOHNSON                             THE CITY OF NEW YORK                                  KAREN B. SELVIN
Corporation Counsel                                                                               Phone: (212) 356-2208
                                            LAW DEPARTMENT                                          Fax: (212) 356-2019
                                                                                                   kselvin@law.nyc.gov
                                                100 CHURCH STREET
                                                NEW YORK, NY 10007

                                                                     April 15, 2020

        VIA ECF
        Hon. Debra C. Freeman
        United States District Court
        Southern District of New York
        Daniel Patrick Moynihan U.S. Courthouse
        500 Pearl Street
        New York, NY 10007

                       Re: Stanley Karol v. City of New York, et al., 18 CV 6467 (JGK) (DCF)

        Your Honor:

                     On behalf of Plaintiff Stanley Karol, Defendant Eduardo Cautela, and non-party
        City of New York (“City”), we submit this joint status letter in the above-entitled action pursuant
        to Your Honor’s Order dated March 31, 2020 (Dkt. No. 65).

                       Current Discovery Deadlines. On January 31, 2020, Judge Koeltl extended the
        fact discovery deadline from March 31, 2020 to May 29, 2020 and imposed the following
        interim discovery deadlines: (a) depositions to be completed by April 17, 2020; and (b) requests
        for admissions to be served by May 1, 2020 (Dkt. No. 57). Subject to the Court’s January 31,
        2020 Order, the parties have agreed to extend all interim discovery deadlines to May 29, 2020.

                        Extension of Discovery Deadlines. In the March 31, 2020 Order, Your Honor
        requested that the parties explain in this letter “[i]f counsel believe that further extensions of
        discovery deadlines are required to accommodate specific impacts of the COVID-19 outbreak on
        HTC, the City, and/or the availability of witnesses.” Although the parties will certainly require
        an extension of the fact discovery deadline of May 29, 2020, the parties believe that such request
        should be brought to the Court’s attention closer to the current fact discovery deadline and after
        the parties confer further as to the length of the required extension.

                       Plaintiff’s Document Productions. Plaintiff represents that he has produced all
        documents in his possession that are responsive to Defendant’s first set of document requests.
        Defendant disagrees with this representation and, as noted below, the parties are meeting and
        conferring on this issue. In lieu of providing a release requested by Defendant, Plaintiff
        represents that he is endeavoring to obtain certain medical records from his providers that
        Defendant has sought (without conceding the relevance of such records), which he will review
      Case 1:18-cv-06467-JGK-DCF Document 67 Filed 04/15/20 Page 2 of 3




for responsiveness as soon as he obtains them. Given the challenges associated with the
COVID-19 pandemic, Plaintiff is unable to provide a timeline for the receipt of his medical
records. Defendant reserves his right to seek to compel production of Plaintiff’s documents if
they are not timely produced. Furthermore, the parties report that they are meeting and
conferring about certain disputes concerning Plaintiff’s responses and objections to Defendant’s
first set of document requests, and that they have reached partial resolution on a particular
dispute concerning certain releases, which Plaintiff has agreed to provide to Defendant within the
next two weeks. Finally, Plaintiff’s responses and objections to Defendant’s second set of
document requests are due on April 29, 2020.

                 Defendant’s and Non-party City’s Document Productions. Defendant and non-
party City represent that they anticipate making a production of documents in response to
Plaintiff’s first set of document requests within the next two weeks; however, Defendant and
non-party City cannot confirm that they will complete their production by that date. Plaintiff
reserves his right to seek to compel production of Defendant’s and the City’s documents if they
are not timely produced. Furthermore, the parties and non-party City report that they are
currently meeting and conferring about certain disputes concerning Defendant’s and the City’s
responses and objections to Plaintiff’s first set of document requests. Finally, Defendant’s and
non-party City’s responses and objections to Plaintiff’s second request for production are due on
May 14, 2020.

               Non-party Subpoenas for Documents. Defendant is currently awaiting responses
to non-party subpoenas duces tecum served on T-Mobile, Vonage, Airbnb and one individual. In
addition, Plaintiff and Defendant report that they have reached agreement as to the scope of
subpoenas duces tecum that Defendant intends to serve in the next week on non-parties Verizon
Communications Inc. and Charter Communications, Inc. with Plaintiff’s written consent.

               Non-party Depositions. Plaintiff represents that he served non-party subpoenas
ad testificandum on six individuals currently assigned to the Mayor’s Office of Special
Enforcement (“OSE”), as well as the City of New York. The parties have agreed that the seven
noticed deposition dates in April at Plaintiff’s counsel’s offices are placeholder dates and such
depositions will not go forward on those dates. The parties report that they are meeting and
conferring about certain disputes associated with these seven subpoenas, including the relevancy
of these individuals to this case. Defendant and non-party City reaffirm the representation made
to the Court during the teleconference on March 31, 2020, that OSE and its personnel have been
repurposed in the fight against COVID-19 and will not be available for depositions for the
foreseeable future. Plaintiff represents that he is concerned about an indefinite adjournment of
these depositions pending the OSE personnel’s availability, and reserves his right to seek relief
from the Court as to the timing of their depositions. As the interim deposition deadline has been
extended to May 29, 2020, Defendant reserves his right to serve non-party subpoenas ad
testificandum. Finally, Plaintiff reports that he has advised Defendant that he intends to serve
subpoenas ad testificandum on two other individuals not affiliated with Defendant or the City.
The parties will meet and confer as to the timing of those subpoenas, as well as the possibility of
conducting remote depositions of those two individuals in light of the COVID-19 pandemic.

              Party Depositions. Plaintiff represents that he served a notice of deposition on
Defendant for a placeholder date in April and the parties have agreed that the deposition will not


                                                2
      Case 1:18-cv-06467-JGK-DCF Document 67 Filed 04/15/20 Page 3 of 3




go forward on that date at Plaintiff’s counsel’s offices. Defendant represents, as with the non-
party OSE personnel discussed above, that he has been redeployed in the fight against COVID-
19 and will not be available for a deposition for the foreseeable future. Plaintiff represents that
he is concerned about an indefinite adjournment of Defendant’s deposition, and will seek relief
from the Court as to the timing of this deposition under separate cover. As the interim deposition
deadline has been extended to May 29, 2020, with a further extension to be determined,
Defendant reserves his right to serve a notice of deposition on Plaintiff once all relevant
documents have been produced.

              Settlement. Finally, at Your Honor’s direction, the parties engaged in settlement
discussions. The parties report that, at this time, there is no potential for settlement.

               Thank you for your attention to this matter.

                                                              Respectfully submitted,

                                                               /s/ Karen B. Selvin
                                                              Karen B. Selvin
                                                              Counsel for Defendant and
                                                              non-party City of New York

                                                               /s/ Debra Greenberger
                                                              Debra Greenberger
                                                              Counsel for Plaintiff


cc:    Counsel of Record (via ECF)




                                                3
